Order unanimously reversed, with twenty dollars costs and disbursements to the appellant, and the motion granted to the extent of permitting plaintiff to serve a supplemental complaint in the form proposed within five days after service of order with notice of entry; and directing the defendant to pay to the plaintiff the sum of twenty-five dollars per week for her maintenance and support from July 3, 1936, and during the pendency of the action; and by directing the defendant to pay to the plaintiff the sum of $125 as an additional counsel fee herein. No opinion. Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.